TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00370-CV



 Ellen P. Stewart, the Court-Appointed Attorney ad Litem for the Proposed Ward, A. C.,
                                       Appellant

                                                v.

                   The Estate of Andrea Crowson and CareFor, Appellees




            FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
  NO. C-1-PB-18-000306, THE HONORABLE GUY S. HERMAN, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due July 11, 2019. On counsel’s

motion, the time for filing was extended to October 9, 2019. Appellant’s counsel has now filed

a second motion, requesting that the Court extend the time for filing appellant’s brief. We grant

in part the motion for extension of time and order appellant to file a brief no later than

November 8, 2019. No further extension of time will be granted and failure to comply with this

order may result in dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on September 11, 2019.



Before Chief Justice Rose, Justices Triana and Smith